NELSON, Circuit Justice.
The evidence in this case shows that a distinction has always been recognized' and acted upon in the collection of the revenue, between articles worn by men, women and children, and those carried. An article worn appears to have been understood, as the term properly imports in a strict philological sense, as intended to designate some article of clothing or raiment-some garment used or worn upon the person, as distinguished from an article carried or used about the person for convenience or ornament. A hat, coat, or shoe, is an article worn, in the proper sense of the word; but a cane, snuff-box, or lady’s fan, is, properly speaking, an article not worn but carried.
The connection, also, in which the words in question are found in the statute, confirms this view. A duty of fifty per cent, is imposed by the preceding, clause “on ready-made clothing, &c., worn by men, women or children, except gloves, mits, stockings, socks, wove shirts and drawers, and all other similar manufactures made on frames, hats, bonnets, shoes, boots, and bootees, &c.;” and then follows the clause in question: “On all articles worn by men, women, or children, other than as above specified or excepted, of whatever materials composed. &c.” Each of the articles thus excepted is an article of clothing or raiment worn, in the proper sense of the term, upon the person; and a sort of legislative definition is thus given of the meaning of the term in question. The same phraseology is used in Schedule O to the act of July 30th, 1846, (9 Stat. 44,) under which an interpretation has been given to the clause by the treasury department in conformity •with the above view. And the same view is taken of the article “purses.” It is con-. sidered as an article not worn but carried.2
It is admitted that the article in question properly falls under the head of “linens or a manufacture of flax.” provided for in the third section of the act, and chargeable with a duty of only twenty-five per cent., unless it is embraced within the clause referred to .in the ninth subdivision of the first section; and, as we are of opinion it cannot be brought within it, without a very strained and unusual interpretation, judgment must be given for the plaintiffs.

 By the act of July30,1840. Schedule C,a duty of 30 per cent, ad valorem is imposed “on articles worn by men, women, or children, of whatever material composed, made up, or made wholly or in part, by hand.” The treasury circular of .Tan. 7, 1847, says: “Purses, when wholly of cotton, and linen cambric pocket handkerchiefs, hemmed, or not hemmed, being articles carried, but not worn on the person as dress or apparel, are entitled to entry, (when not embroidered or tamboured.1 the former under Schedule I). ,at a duty of 25 per cent., and the latter under Schedule E., at a duty of 20 per cent, ad valorem.”